DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 10/28/2021.
Claims 1 – 19 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2021 and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 11,194,844 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also found in patent ‘844.
In claim 1 of instant application, Applicant claims a method for resolving entities between databases, comprising: resolving an entity between a first database and a second database, wherein the entity is resolved such that respective instances of the entity in the first database and the second database are determined as each uniquely identifying the same entity, wherein resolving the entity further comprises applying resolution rules requiring at least matching a plurality of features between respective instances of the entity; and joining the first database and the second database when the entity has been resolved between the first database and the second database.
Similar limitations can also find in claim 1 of patent ‘844. Certain limitation found in claim 1 of ‘844 but not in claim 1 of instant application such as “identifying a second participating entity that owns a subject entity…determining a second degree connection between a first participating entity and the second participating entity, wherein the second degree connection includes a linking entity that is connected to each of the first participating entity and the second participating entity in at least one third database”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea of organizing data without significantly more. The claim(s) 1 recite(s) a method for resolving entities between databases, comprising: “resolving an entity between a first database and a second database, wherein the entity is resolved such that respective instances of the entity in the first database and the second database are determined as each uniquely identifying the same entity, wherein resolving the entity further comprises applying resolution rules requiring at least matching a plurality of features between respective instances of the entity; and joining the first database and the second database when the entity has been resolved between the first database and the second database”. 
This judicial exception is not integrated into a practical application because each of these limitations are directed to managing transactions regarding matching entities between databases, in which can be performed manually (mental process) or using a computer, and thus, the claims are directed to a certain method of organizing human activity. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity. Therefore, the claims are directed to an abstract idea under the first prong of Step 2A. The claims recite the steps of resolving, applying rules and joining entities based on matching, which are activities can be performed paper and pen. When consider as a whole, the claims do not produce a practical application or show how the “resolving and joining” steps would make the claims eligible. Additional limitations such as “first database, second database, resolution rules”, when combine with other limitation also do not make the claim patentable. In claim 10 — 19, the Applicant just uses computer components to perform the method. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when analyzed under step 2B, the additional element of “a processor, a memory, a non- transitory computer readable medium” to perform the steps amounts to no more than using a computer or a processor to automate and/or implement the abstract idea of content. Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “resolving and joining” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The dependent claims 2 - 9, 12 - 19 do not include additional limitation that provide significantly more than the abstract idea, are also not patent eligible. Therefore, claims 1-19 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 - 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cardonha et al (U.S. 10,997,788 B2).
♦As per claims 1, 10 – 11,
Cardonha discloses a method, system (Fig. 1 of Cardonha) for resolving entities between databases, comprising:
“resolving an entity (captured image) between a first database (Fig. 1, UE 108, UE 110, endpoint device’s local storage) and a second database (Fig. 1, Database 106), wherein the entity is resolved such that respective instances of the entity (tag data of image) in the first database and the second database are determined as each uniquely identifying the same entity, wherein resolving the entity further comprises applying resolution rules requiring at least matching a plurality of features between respective instances of the entity” See abstract, Fig. 1 – 2, col. 3 lines 60 – col. 4 lines 67 of Cardonha wherein the system determine a match using the feature extracted from the captured image, between the local storage and the remote storage as in Fig. 1 – 2, [“the user endpoint device 108 extracts the tag from the image captured in step 204 … and identify its features … retrieves data about the object from the user endpoint device's local storage … retrieves data about the object from remote storage … by querying the remote storage for content whose tags match the tag extracted from the image… the user endpoint device 108 generates augmented content in accordance with the image captured in step 204 and the data retrieved in steps 210 and/or 212 …”].
“joining the first database and the second database when the entity has been resolved between the first database and the second database” See col. 4 lines 55 – 67 of Cardonha wherein an augmented content is generated using both the local and remote data, [“the user endpoint device 108 generates augmented content in accordance with the image captured in step 204 and the data retrieved in steps 210 and/or 212 … the augmented content is stored either locally on the device or remotely”].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 – 9 , 12 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cardonha et al (U.S. 10,997,788 B2) in view of Wall et al (U.S. 2008/0301162 A1).
♦As per claims 2, 12, 
Cardonha does not clearly teach “wherein joining the first database and the second database further comprises: storing a table mapping instances of the entity to each other”.
However, Wall, in the same field of endeavor, discloses a method system for merging two databases having different formatting including the teaching of:
Entities with different instances in different databases: See Fig. 3, paragraphs 0022 – 0024 of Wall.
a table mapping instances of the entity to each other: See Fig. 4, Conversion map, paragraph 0026 – 0028 of Wall.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Wall into the invention of Cardonha since both inventions were available and the combination would provide the user more conveniences in managing objects in databases.
♦As per claims 3, 13, 
“wherein the resolution rules include rules for resolving participating entities and rules for resolving subject entities” See paragraph 0023 of Wall wherein “conversion database 330 may be used to stored rules and tables for converting various types of data and format”.
♦As per claims 4, 14,
“wherein the resolution rules include cleaning resolution rules for cleaning data related to an entity” See col. 5 lines 5 – 11 of Cardonha [“the data may be deleted from the local storage if it reaches a certain age or is not accessed for a threshold period of time”].
♦As per claims 5, 15,
“wherein the cleaning resolution rules include rules for removing predetermined postfixes” See paragraph 0019 – 0020 of Wall (different rules are applied).
♦As per claims 6, 16,
“wherein the resolution rules include at least one of: rules defining abbreviations, and rules defining synonyms” See paragraph 0019 – 0020 of Wall (different rules are applied).
♦As per claims 7, 17,
“wherein the resolution rules define requirements for a minimum number of matching features” See paragraph 0019 – 0020 of Wall (different rules are applied).
♦As per claims 8, 18,
“determining the entity, wherein determining the entity further comprises searching for at least one suitable entity in at least one data source based on at least one requirement, wherein the determined entity is selected from among the at least one suitable entity” See Fig. 2 and associated texts of Cardonha wherein local/remote data storage is searched.
♦As per claims 9, 19,
“extracting data from the first database, wherein the extracted data only includes data to be used for resolving the entity from the first database and the second database” See Fig. 2 and associated texts of Cardonha; Fig. 5 – 6 and associated data of Wall wherein entity in first database are merged with second database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161